DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-8, & 10-21 of U.S. Application No. 16/230525 filed on 12/15/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed12/15/2021. Claims 1, 5-6, 11, 15-16, & 20 are presently amended. Claim 9 is cancelled and Claim 21 is newly added. Claims 1-8, & 10-21 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 101: Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. Applicant argues the amendment “wherein the at least one first AI-based algorithm and the at least one second AI-based algorithm are implicitly trained.”, overcomes the 101 rejection. Applicant further argues on page. 9 of the Remarks, “Like the claims in TecSEC, amendment independent claim 1 improves computer functionality by automatically improving the at least one first AI-based algorithm and the at least one second AI-based algorithm over time through implicit training via observing behavior, preferences, historical information, and other inputs.” and “Applicant submits that “wherein the at least one first AI-based algorithm and the at least one second AI-based algorithm are implicitly trained” meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible.” Examiner 
Applicant argues “Even assuming arguendo that the claims were directed to an abstract idea, the claims nonetheless include an inventive concept that amounts to significantly more than any alleged abstract idea.”. Applicant further argues “Applicant submits that even if some claimed elements of amended independent claim 1 could be considered conventional computer components individually, amended independent claim 1 is, as in BASCOM, patent-eligible because of “the non-conventional and non-generic arrangement of known, conventional pieces.””, and “In particular, the claimed implementation of the recited computer components as in amended independent claim 1 refers to an unconventional use of allegedly known technology that results in an improvement to a technology for improving vehicle scheduling and routing by implicitly training the at least on first AI-based algorithm and the at least one second AI-based BASCOM are different from the application at hand. The application is using processors and algorithms to detect when rush hour is in effect or not and detecting the extra travel time a vehicle is required to drive in result of the traffic. The facts of BASCOM and this application are not the same in regards to the arguments. In conclusion, the 101 rejection is maintained provided the arguments above.

In regards to the previous rejections under 35 U.S.C. § 103: Applicant argues that the prior art does not disclose the limitation “wherein the marginal social travel time cost is based at least in part on a current traffic density comprising average speed data and an inverse function of traffic speed-density of a road segment;”. Applicant further argues on page. 12 of the Remarks, “However the Office Action misconstrues the scope of Morikawa, because Morikawa is entirely silent as to a marginal social time cost that is based at least in part on a current traffic density comprising average speed data and an inverse function of traffic speed-density of a road segment....However, Morikawa is entirely silent as to determining a marginal social travel time cost that is based at least in part on a current traffic density comprising average speed data and an inverse function of traffic speed-density of a road segment.” Examiner respectfully disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. As recited in the previous Office Action, Morikawa teaches an equation that shows the relationship wherein the travel time is calculated using the average speed of a vehicle when traveling on an arbitrary road segment and taking into account the traffic density. Formula 3 of Morikawa shows the relationship between the traffic density and the average speed which equates a traffic volume (see at least Morikawa, para. [0089-0094]). Morikawa does disclose a relationship between the traffic density and average speed in order to determine the traffic volume at a certain segment in a certain time of day. However Morikawa does not explicitly disclose “an inverse function of traffic speed-density of a road segment”. Applicant’s remaining arguments with respect to the limitation “an inverse function of traffic speed-density of a road segment” in the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically US 2015/0120174A1 (“Lewis”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-8, 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Regarding Claims 1, 11, & 16, the limitations of determining traffic data associated with one or more routes for at least one first vehicle of a fleet and determining one or more parameters from the traffic data, as drafted, are a device, computer & process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A device, comprising; at least one memory comprising-executable instructions, one or more computer processors to access at least one memory, & A non-transitory computer –readable medium storing computer-executable instructions which, when executed by a processor, and the processor” , “determine traffic data associated with one or more routes for at least one first vehicle of a fleet and determine one or more parameters from the traffic data” in the context of this claim encompasses the user calculating if a vehicle takes a freeway at rush hour for there to be a traffic of vehicles and determine that the travel time will take longer than expected. 
The limitation of using the one or more parameters determine a social travel time associated with one or more second vehicles, as drafted, is a device, computer & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the device and/or computer. The claim is practically able to be performed in the mind. For example, but for the “perform at least one first artificial intelligence (AI)-based 

Equally, wherein the determination of the social travel time associated with the one or more second vehicles further comprises determining a marginal social travel time cost associated with the one or more second vehicles when one or more vehicle is added to a route of the one or more routes and wherein the marginal social travel time cost is based on a current traffic density comprising average speed data and an inverse function of traffic speed-density of a road segment, is a device, computer, and process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the determination of the social travel time associated with the one or more second vehicles further comprises determining a marginal social travel time cost associated with the one or more second vehicles when one or more vehicle is added to a route of the one or more routes and wherein the marginal social travel time cost is based on a current traffic density comprising average speed data and an inverse function of traffic speed-density of a road segment” in the context of this claim encompasses calculating a travel time for a third vehicle going on the same route based on knowledge of data of the route in regards to traffic. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A device, comprising; at least one memory comprising-executable instructions, one or more computer processors to access at least one memory, & A non-transitory computer –readable medium storing computer-executable instructions which, when executed by a processor, the processor, and a first and second AI-based algorithm, first AI-based algorithm and the second AI-based algorithm are implicitly trained.”. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Similarly for claims 2, 12, and 17, wherein the traffic data further comprises road map data, historical traffic speed data, road speed-density data, fleet telematics data, traffic density data, emission data, and traffic accident data, is a device, computer, and method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “traffic data comprises road map data, historical traffic speed data, road speed-density data, fleet telematics data, traffic density data, emission data, and traffic accident data” in the context of this claim encompasses the user determining certain traffic data relating to the route at different times. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Likewise for claims 3, 13, and 18, wherein the one or more impact parameters comprising one or more of a labor cost, an energy cost, or a safety metric, is a device, computer, and process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the one or more impact parameters comprising one or more of a labor cost, an energy cost, or a safety metric” in the context of this claim encompasses determining a cost of labor or safety due to traffic data at certain times. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a 

Also for claims 4, 14, and 19, wherein the one or more impact parameters comprise one or more of an energy cost, an emission cost, a safety metric, or a congestion for an environment associated with the fleet, is a device, computer, and process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “the one or more impact parameters comprising one or more of a labor cost, an energy cost, or a safety metric” in the context of this claim encompasses determining a cost of labor or safety due to traffic data at certain times for a group of vehicles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer 

Equally for claims 5, 15, and 20 wherein the at least one first AI-based algorithm comprises one or more of a single-vehicle travel time estimator algorithm or a marginal social travel time estimator algorithm, wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density, is a device, computer, and process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the at least one first AI-based algorithm comprises one or more of a single-vehicle travel time estimator algorithm or a marginal social travel time estimator algorithm, wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density” in the context of this claim encompasses calculating a travel time for a vehicle based on data of traffic density. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it 

Similarly for claim 6, wherein the at least one second AI-based algorithm comprises one or more of a labor time cost estimation algorithm, a fleet energy cost and risk of accident assessment algorithm, a city energy cost estimation algorithm, an emission and accident assessment algorithm, or a congestion estimation algorithm, and wherein the at least one second AI-based algorithm utilizes at least one model built from a city-level mobility parameters is a device, computer & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the at least one second AI-based algorithm comprises one or more of a labor time cost estimation algorithm, a fleet energy cost and risk of accident assessment algorithm, a city energy cost estimation algorithm, an emission and accident assessment algorithm, or a congestion estimation algorithm, and wherein the at least one second AI-based algorithm utilizes at least one model built from a city-level mobility parameters” in the context of this claim encompasses calculating a cost based on the traffic data and route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Likewise for claim 7, wherein the one or more parameters comprise at least one of a sequence of road segments, traffic speeds associated with the road segments, or a speed-density diagram associated with the road segments, is a device, computer, and process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the one or more parameters comprise at least one of a sequence of road segments, traffic speeds associated with the road segments, or a speed-density diagram associated with the road segments” in the context of this claim encompasses the user to contain associated traffic speeds with certain parts of the road. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are 

Also for claim 8, wherein the traffic data includes historical traffic data and near real-time traffic data, is a device, computer, and process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the traffic data includes historical traffic data and near real-time traffic data” in the context of this claim encompasses the user to have past and present traffic data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a 

Similarly for claim 10, display information associated with the one or more parameters or the one or more impact parameters to one or more users is a device, computer & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “display information associated with the one or more parameters or the one or more impact parameters to one or more users” in the context of this claim encompasses a display to show information regarding the traffic or cost to the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 21, wherein the one or more users comprise a city entity, computer & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “, wherein the one or more users comprise a city entity” in the context of this claim encompasses a computer that takes into account a whole city regarding traffic data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect travel times for vehicles) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, 10-11, 13-14, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0120640 (“Ho”), in view of US 2017/0169705A1 (“Mortazavi”), in US 2009/0164114A1 (“Morikawa”), further in view of US 2015/0120174A1 (“Lewis”).
As per claim 1 Ho discloses
A device, comprising:
at least one memory comprising computer-executable instructions; and one or more computer processors configured to access the at least one memory and execute the computer-executable instructions to (see at least Ho, para. [0054-0055]: Some embodiments of the present disclosure provide a non-transitory computer readable storage medium storing instructions that, when executed by a computer system having one or more processors, cause the computer system to perform any of the methods described herein.): 
determine traffic data associated with one or more routes for at least one first vehicle of a fleet and determine one or more parameters from the traffic data (see at least Ho, Table 3 & para. [0087]: As used herein, the term "cost model," in the context of vehicle routing, means an assignment or schedule of "costs" associated with aspects of a trip (i.e., the trip being routed). For example, in accordance with some embodiments, the cost models provided herein use travel time costs, costs of a passenger waiting to be picked-up, safety costs (e.g., costs of an autonomous vehicle making an unprotected left turn), and many others. para. [0109]: Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330. The AV Routing Engine 338 also uses information received from hybrid map 336 (e.g., which is based on road level map 332 and lane level map 334) to create/update the route for client 330. & Para. [0145]: Other graph representations are possible. For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments.  & para. [0155-0156]: In some embodiments, camera systems are used on autonomous vehicles (e.g., autonomous-vehicle camera sensors) and human-driven vehicles (e.g., dashcams) to collect real-time data on road conditions (e.g., road closures, obstacles, traffic, etc.). This information, when used to route autonomous vehicles, allows autonomous vehicles to avoid certain roads or navigate safely around them. ); 
perform at least one algorithm using the one or more parameters to determine a social travel time associated with one or more second vehicles (see at least Ho, para. [0134]: An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Time: The amount of time to traverse an edge [0136] Distance: The distance (e.g., in meters) of an edge Turn: A cost associated with turns (this cost returns 0 for all non-transition edges). Para. [0145]: Other graph representations are possible. For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments. Para. [0148]: In order to find a shortest path, each graph edge must have an associated weight, which represents the cost of traversal. In simple routing algorithms, the cost of a routing edge is the time it takes a vehicle to travel over it. Usually the cost is a scalar value, but it can also have multiple costs (e.g., time and distance) and/or confidence probabilities. Pareto/multi-value optimization has been used in the former and stochastic routing in the latter. For time-dependent routing problems the costs themselves can change over time and require a different approach to solve optimally. para. [0159-0164]: The list below, as well as Table 5, provides still more examples of road conditions that can be detected using computer vision and accounted for in cost models: Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs). In some embodiments, the vehicle routing server 1420 receives a request to route a second autonomous vehicle from a fifth location to a sixth location. The second autonomous vehicle has second autonomous driving capabilities are different from the first autonomous driving capabilities. The vehicle routing server 1420 generates a third cost model for routing the second autonomous vehicle. The third cost model is distinct from the first cost model and includes a cost corresponding to the second autonomous driving capabilities (e.g., that's different from the cost corresponding the first autonomous driving capabilities for the first cost model for the first autonomous vehicle).); and 
perform at least one second algorithm based at least in part on the social travel time to determine one or more impact parameters (see at least Ho, para. [0134]: An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Turn: A cost associated with turns (this cost returns 0 for all non-transition edges), & para. [0208]: In some embodiments, the one or more costs other than travel time include a cost of an electric-charging constraint (e.g., roads without electric-charging facilities for long stretches are assigned a higher cost than roads with frequent electric-charging facilities). This constraint may correspond to a range of an electric vehicle. para. [0219]: In some embodiments, the autonomous vehicle is a first autonomous vehicle having first autonomous driving capabilities and the cost model is a first cost model for the first autonomous vehicle. The one or more costs other than travel time for the first cost model include a cost corresponding to the first autonomous driving capabilities. In some embodiments, the vehicle routing server 1420 receives a request to route a second autonomous vehicle from a fifth location to a sixth location. The second autonomous vehicle has second autonomous driving capabilities are different from the first autonomous driving capabilities. The vehicle routing server 1420 generates a third cost model for routing the second autonomous vehicle. The third cost model is distinct from the first cost model and includes a cost corresponding to the second autonomous driving capabilities (e.g., that's different from the cost corresponding the first autonomous driving capabilities for the first cost model for the first autonomous vehicle),).
Ho does not explicitly teach
an AI-based algorithm,
further comprise computer-executable instructions to determine a marginal social travel time cost associated with the one or more second vehicles when one more vehicle is added to a route of the one or more routes, and wherein the marginal social travel time cost is based at least in part on a current traffic density comprising average speed data and an inverse function of traffic speed-density of a road segment; and 
wherein the at least one AI-based algorithm is implicitly trained.
Mortazavi teaches
an AI-based algorithm (see at least Mortazavi, para. [0019]: In some embodiments, data, such as the selected normalized data, may be used to train a machine learning algorithm, such as an artificial neural network or a support vector regression algorithm, at 8500. Training a machine learning algorithm may include creating or training a model, which may include classifying, or categorizing, elements from the training data.),
wherein the at least one AI-based algorithm is implicitly trained (see at least Mortazavi, para. [0021]: In some embodiments, the model may be trained for a respective intersection based on training data corresponding to the intersection. In some embodiments, the training data may be generated based on previously stored data indicating intersection conditions and intersection control device state information generated and stored during one or more previous time periods. In some embodiments, training the model may include evaluating the input data generated and stored by the traffic control device to identify one or more relevant features, extracting the features and corresponding values from the input data, validating the extracted data, normalizing the validated data, temporally grouping the normalized data, and training the model per temporal group using the normalized data groups.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of an AI-based algorithm, wherein the at least one AI-based algorithm is implicitly trained of Mortazavi in order to generate an efficient and effective model (see at least Mortazavi, para. [0088]).
Morikawa teaches
further comprise computer-executable instructions to determine a marginal social travel time cost (see at least Morikawa, para. [0100]: The route in which the added value is minimal (the total of environmental loads is minimal) is determined as the ecological route. The adding-up of the environmental loads may be performed by either real-time processing or batch processing.) 
associated with the one or more second vehicles when one more vehicle is added to a route of the one or more routes (see at least Morikawa, para. [0035]: The ecological route information include, for example, information on a route in which the amount of CO.sub.2 discharge by the relevant vehicle is minimal, first ecological route information on a route in which the increase in vehicle-hours in entire roads caused by addition of one vehicle is minimal, and second ecological route information on a route in which the increase in CO.sub.2 discharge amount in the entire roads caused by addition of one vehicle is minimal. & para. [0065]: The ecological route information contains the self-minimum CO.sub.2 route information, the first ecological route information, and the second ecological route information, and these pieces of information are each composed of positional (topological) information on a route from a departure point to a destination point, and numerical information such as a travel time value, a CO.sub.2 discharge amount, a first ecological cost value ( increase in vehicle-hours in the entire roads caused by addition of one vehicle to the traffic), a second ecological cost value (increase in CO.sub.2 discharge amount in the entire roads caused by addition of one vehicle to the traffic), a travel distance value, and so on. & para. [0125]).
wherein the marginal social travel time cost is based at least in part on a current traffic density comprising average speed data and an function of traffic speed-density of a road segment (see at least Morikawa, Formula 2-3 & para. [0089-0095]: A second method employs a k-V formula to calculate a traffic Volume, using a k-V curve representing a relation between traffic density k and vehicle running speed V in a certain link (formula (2)) and a basic formula (formula (3)) defined by variables of traffic Volume q, average space Velocity V, and traffic density k. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of computer-executable instructions to determine a marginal social travel time cost associated with the one or more second vehicles when one more vehicle is added to a route of the one or more routes wherein the marginal social travel time cost is based at least in part on a current traffic density comprising average speed data and an function of traffic speed-density of a road segment of Morikawa in order to reduce environmental loads and traffic congestion caused by an addition of a vehicle (see at least Morikawa, para. [0044]).
Lewis teaches
wherein traffic volume is based at least in part on a current traffic density comprising average speed data and an function of traffic speed-density of a road segment (see at least Lewis, para. [0019]: The triangular fundamental diagram demonstrates that below a certain critical density 21 in FIG. 2, traffic is in free-flow, and flow increases linearly with density. Above the critical density 21, traffic is congested, and flow decreases (again roughly linearly) as density increases. The critical density 21 may be constant or vary as a function of the specific road, the functional classification of the road, the weather, the time of day, or another factor. The slope of the free flow segment 23 is the free flow velocity (V) or related to the free flow velocity. & para. [0022-0023]: FIG. 4 illustrates another example for the relationship between velocity and density. The left-hand portion 31 representing the velocity for density less than the critical density 21 is variable. The velocity in this region may be linear but not constant. In one example, the Velocity decreases with a slight negative slope until the critical density 21. The right-hand portion may be similar to that described above with respect to FIG. 3 such as a hyperbolic function. In this example, the relationship between Velocity and density is invertible.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of wherein traffic volume is based at least in part on a current traffic density comprising average speed data and an function of traffic speed-density of a road segment of Lewis in order to estimate a traffic volume (see at least Lewis, para. [0002]).

As per claim 3 Ho discloses
wherein the one or more impact parameters comprise one or more of a labor cost, an (see at least Ho, para. [0087]: For example, in accordance with some embodiments, the cost models provided herein use travel time costs, costs of a passenger waiting to be picked-up, safety costs (e.g., costs of an autonomous vehicle making an unprotected left turn), and many others. & para. [0200]: the cost model includes (1508) a cost of a driving maneuver (e.g., a lane change, a right tum, a left turn, an unprotected left turn, a U-turn, or a highway merge). In some embodiments, maneuvers that are unsafe for autonomous vehicles are assigned prohibitively high costs. In some embodiments, the cost for a right turn is less than or equal to a cost for a protected left tum, which is less than a cost for an unprotected left turn. & para. [0208]: In some embodiments, the one or more costs other than travel time include a cost of an electric-charging constraint (e.g., roads without electric-charging facilities for long stretches are assigned a higher cost than roads with frequent electric-charging facilities).).

As per claim 4 Ho discloses
wherein the one or more impact parameters comprise one or more of an energy cost, an emission cost, a safety metric, or a congestion for an environment associated with the fleet (see at least Ho, para. [0087]: For example, in accordance with some embodiments, the cost models provided herein use travel time costs, costs of a passenger waiting to be picked-up, safety costs (e.g., costs of an autonomous vehicle making an unprotected left turn), and many others. & para. [0200]: the cost model includes (1508) a cost of a driving maneuver (e.g., a lane change, a right tum, a left turn, an unprotected left turn, a U-turn, or a highway merge). In some embodiments, maneuvers that are unsafe for autonomous vehicles are assigned prohibitively high costs. In some embodiments, the cost for a right turn is less than or equal to a cost for a protected left tum, which is less than a cost for an unprotected left turn. & para. [0208]: In some embodiments, the one or more costs other than travel time include a cost of an electric-charging constraint (e.g., roads without electric-charging facilities for long stretches are assigned a higher cost than roads with frequent electric-charging facilities).).

As per claim 8 Ho discloses
wherein the traffic data includes historical traffic data and near real-time traffic data (see at least Ho, para. [0109]: Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330.).

As per claim 10 Ho discloses
wherein the one or more computer processors are configured to execute the computer-executable instructions to cause to display information associated with the one or more parameters or the one or more impact parameters to one or more users (see at least Ho, para. [0108-0109]: FIG. 3A is an example of an architecture of an autonomous-vehicle routing engine, in accordance with some embodiments. For example, the client 330 is the autonomous vehicle to be routed or an electronic device associated with the autonomous vehicle. Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330.).

As per claim 11 Ho discloses

determining traffic data associated with one or more routes for at least one first vehicle of a fleet and determine one or more parameters from the traffic data (see at least Ho, Table 3 & para. [0087]: As used herein, the term "cost model," in the context of vehicle routing, means an assignment or schedule of "costs" associated with aspects of a trip (i.e., the trip being routed). For example, in accordance with some embodiments, the cost models provided herein use travel time costs, costs of a passenger waiting to be picked-up, safety costs (e.g., costs of an autonomous vehicle making an unprotected left turn), and many others. para. [0109]: Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330. The AV Routing Engine 338 also uses information received from hybrid map 336 (e.g., which is based on road level map 332 and lane level map 334) to create/update the route for client 330. & Para. [0145]: Other graph representations are possible. For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments.  & para. [0155-0156]: In some embodiments, camera systems are used on autonomous vehicles (e.g., autonomous-vehicle camera sensors) and human-driven vehicles (e.g., dashcams) to collect real-time data on road conditions (e.g., road closures, obstacles, traffic, etc.). This information, when used to route autonomous vehicles, allows autonomous vehicles to avoid certain roads or navigate safely around them. ); 
performing at least one algorithm using the one or more parameters to determine a social travel time associated with one or more second vehicles (see at least Ho, para. [0134]: An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Time: The amount of time to traverse an edge [0136] Distance: The distance (e.g., in meters) of an edge Turn: A cost associated with turns (this cost returns 0 for all non-transition edges). Para. [0145]: Other graph representations are possible. For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments. Para. [0148]: In order to find a shortest path, each graph edge must have an associated weight, which represents the cost of traversal. In simple routing algorithms, the cost of a routing edge is the time it takes a vehicle to travel over it. Usually the cost is a scalar value, but it can also have multiple costs (e.g., time and distance) and/or confidence probabilities. Pareto/multi-value optimization has been used in the former and stochastic routing in the latter. For time-dependent routing problems the costs themselves can change over time and require a different approach to solve optimally. para. [0159-0164]: The list below, as well as Table 5, provides still more examples of road conditions that can be detected using computer vision and accounted for in cost models: Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs). In some embodiments, the vehicle routing server 1420 receives a request to route a second autonomous vehicle from a fifth location to a sixth location. The second autonomous vehicle has second autonomous driving capabilities are different from the first autonomous driving capabilities. The vehicle routing server 1420 generates a third cost model for routing the second autonomous vehicle. The third cost model is distinct from the first cost model and includes a cost corresponding to the second autonomous driving capabilities (e.g., that's different from the cost corresponding the first autonomous driving capabilities for the first cost model for the first autonomous vehicle).); and (see at least Ho, para. [0134]: An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Time: The amount of time to traverse an edge [0136] Distance: The distance (e.g., in meters) of an edge Turn: A cost associated with turns (this cost returns 0 for all non-transition edges). Para. [0145]: Other graph representations are possible. For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments. Para. [0148]: In order to find a shortest path, each graph edge must have an associated weight, which represents the cost of traversal. In simple routing algorithms, the cost of a routing edge is the time it takes a vehicle to travel over it. Usually the cost is a scalar value, but it can also have multiple costs (e.g., time and distance) and/or confidence probabilities. Pareto/multi-value optimization has been used in the former and stochastic routing in the latter. For time-dependent routing problems the costs themselves can change over time and require a different approach to solve optimally. para. [0159-0164]: The list below, as well as Table 5, provides still more examples of road conditions that can be detected using computer vision and accounted for in cost models: Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs). In some embodiments, the vehicle routing server 1420 receives a request to route a second autonomous vehicle from a fifth location to a sixth location. The second autonomous vehicle has second autonomous driving capabilities are different from the first autonomous driving capabilities. The vehicle routing server 1420 generates a third cost model for routing the second autonomous vehicle. The third cost model is distinct from the first cost model and includes a cost corresponding to the second autonomous driving capabilities (e.g., that's different from the cost corresponding the first autonomous driving capabilities for the first cost model for the first autonomous vehicle).),
performing at least one second algorithm based at least in part on the social travel time to determine one or more impact parameters (see at least Ho, para. [0134]: An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Turn: A cost associated with turns (this cost returns 0 for all non-transition edges) & para. [0208]: In some embodiments, the one or more costs other than travel time include a cost of an electric-charging constraint (e.g., roads without electric-charging facilities for long stretches are assigned a higher cost than roads with frequent electric-charging facilities). This constraint may correspond to a range of an electric vehicle. para. [0219]: In some embodiments, the autonomous vehicle is a first autonomous vehicle having first autonomous driving capabilities and the cost model is a first cost model for the first autonomous vehicle. The one or more costs other than travel time for the first cost model include a cost corresponding to the first autonomous driving capabilities. In some embodiments, the vehicle routing server 1420 receives a request to route a second autonomous vehicle from a fifth location to a sixth location. The second autonomous vehicle has second autonomous driving capabilities are different from the first autonomous driving capabilities. The vehicle routing server 1420 generates a third cost model for routing the second autonomous vehicle. The third cost model is distinct from the first cost model and includes a cost corresponding to the second autonomous driving capabilities (e.g., that's different from the cost corresponding the first autonomous driving capabilities for the first cost model for the first autonomous vehicle).).
Ho does not explicitly teach
an AI-based algorithm,

wherein the at least one AI-based algorithm is implicitly trained
Mortazavi teaches
an AI-based algorithm (see at least Mortazavi, para. [0019]: In some embodiments, data, such as the selected normalized data, may be used to train a machine learning algorithm, such as an artificial neural network or a support vector regression algorithm, at 8500. Training a machine learning algorithm may include creating or training a model, which may include classifying, or categorizing, elements from the training data.)
wherein the at least one AI-based algorithm is implicitly trained (see at least Mortazavi, para. [0021]: In some embodiments, the model may be trained for a respective intersection based on training data corresponding to the intersection. In some embodiments, the training data may be generated based on previously stored data indicating intersection conditions and intersection control device state information generated and stored during one or more previous time periods. In some embodiments, training the model may include evaluating the input data generated and stored by the traffic control device to identify one or more relevant features, extracting the features and corresponding values from the input data, validating the extracted data, normalizing the validated data, temporally grouping the normalized data, and training the model per temporal group using the normalized data groups.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of an AI-based 
Morikawa teaches
determining a marginal social travel time cost (see at least Morikawa, para. [0100]: The route in which the added value is minimal (the total of environmental loads is minimal) is determined as the ecological route. The adding-up of the environmental loads may be performed by either real-time processing or batch processing.) 
associated with the one or more second vehicles when one more vehicle is added to a route of the one or more routes (see at least Morikawa, para. [0035]: The ecological route information include, for example, information on a route in which the amount of CO.sub.2 discharge by the relevant vehicle is minimal, first ecological route information on a route in which the increase in vehicle-hours in entire roads caused by addition of one vehicle is minimal, and second ecological route information on a route in which the increase in CO.sub.2 discharge amount in the entire roads caused by addition of one vehicle is minimal. & para. [0065]: The ecological route information contains the self-minimum CO.sub.2 route information, the first ecological route information, and the second ecological route information, and these pieces of information are each composed of positional (topological) information on a route from a departure point to a destination point, and numerical information such as a travel time value, a CO.sub.2 discharge amount, a first ecological cost value ( increase in vehicle-hours in the entire roads caused by addition of one vehicle to the traffic), a second ecological cost value (increase in CO.sub.2 discharge amount in the entire roads caused by addition of one vehicle to the traffic), a travel distance value, and so on. & para. [0125]).
wherein the marginal social travel time cost is based at least in part on a current traffic (see at least Morikawa, Formula 2-3 & para. [0089-0095]: A second method employs a k-V formula to calculate a traffic Volume, using a k-V curve representing a relation between traffic density k and vehicle running speed V in a certain link (formula (2)) and a basic formula (formula (3)) defined by variables of traffic Volume q, average space Velocity V, and traffic density k. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching determining a marginal social travel time cost associated with the one or more second vehicles when one more vehicle is added to a route of the one or more routes wherein the marginal social travel time cost is based at least in part on a current traffic density comprising average speed data and an function of traffic speed-density of a road segment of Morikawa in order to reduce environmental loads and traffic congestion caused by an addition of a vehicle (see at least Morikawa, para. [0044]).
Lewis teaches
wherein traffic volume is based at least in part on a current traffic density comprising average speed data and an function of traffic speed-density of a road segment (see at least Lewis, para. [0019]: The triangular fundamental diagram demonstrates that below a certain critical density 21 in FIG. 2, traffic is in free-flow, and flow increases linearly with density. Above the critical density 21, traffic is congested, and flow decreases (again roughly linearly) as density increases. The critical density 21 may be constant or vary as a function of the specific road, the functional classification of the road, the weather, the time of day, or another factor. The slope of the free flow segment 23 is the free flow velocity (V) or related to the free flow velocity. & para. [0022-0023]: FIG. 4 illustrates another example for the relationship between velocity and density. The left-hand portion 31 representing the velocity for density less than the critical density 21 is variable. The velocity in this region may be linear but not constant. In one example, the Velocity decreases with a slight negative slope until the critical density 21. The right-hand portion may be similar to that described above with respect to FIG. 3 such as a hyperbolic function. In this example, the relationship between Velocity and density is invertible.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of wherein traffic volume is based at least in part on a current traffic density comprising average speed data and an function of traffic speed-density of a road segment of Lewis in order to estimate a traffic volume (see at least Lewis, para. [0002]).

As per claim 13 Ho discloses
wherein the one or more impact parameters comprise one or more of a labor cost, an energy cost, or a safety metric (see at least Ho, para. [0087]: For example, in accordance with some embodiments, the cost models provided herein use travel time costs, costs of a passenger waiting to be picked-up, safety costs (e.g., costs of an autonomous vehicle making an unprotected left turn), and many others. & para. [0200]: the cost model includes (1508) a cost of a driving maneuver (e.g., a lane change, a right tum, a left turn, an unprotected left turn, a U-turn, or a highway merge). In some embodiments, maneuvers that are unsafe for autonomous vehicles are assigned prohibitively high costs. In some embodiments, the cost for a right turn is less than or equal to a cost for a protected left tum, which is less than a cost for an unprotected left turn. & para. [0208]: In some embodiments, the one or more costs other than travel time include a cost of an electric-charging constraint (e.g., roads without electric-charging facilities for long stretches are assigned a higher cost than roads with frequent electric-charging facilities).).

As per claim 14 Ho discloses
wherein the one or more impact parameters comprise one or more of an energy cost, an emission cost, a safety metric, or a congestion for an environment associated with the fleet (see at least Ho, para. [0087]: For example, in accordance with some embodiments, the cost models provided herein use travel time costs, costs of a passenger waiting to be picked-up, safety costs (e.g., costs of an autonomous vehicle making an unprotected left turn), and many others. & para. [0200]: the cost model includes (1508) a cost of a driving maneuver (e.g., a lane change, a right tum, a left turn, an unprotected left turn, a U-turn, or a highway merge). In some embodiments, maneuvers that are unsafe for autonomous vehicles are assigned prohibitively high costs. In some embodiments, the cost for a right turn is less than or equal to a cost for a protected left tum, which is less than a cost for an unprotected left turn. & para. [0208]: In some embodiments, the one or more costs other than travel time include a cost of an electric-charging constraint (e.g., roads without electric-charging facilities for long stretches are assigned a higher cost than roads with frequent electric-charging facilities).).

As per claim 16 Ho discloses
A non-transitory computer-readable medium storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations comprising (see at least Ho, para. [0054-0055]: Some embodiments of the present disclosure provide a non-transitory computer readable storage medium storing instructions that, when executed by a computer system having one or more processors, cause the computer system to perform any of the methods described herein.): 
determining traffic data associated with one or more routes for at least one first vehicle of a fleet and determine one or more parameters from the traffic data (see at least Ho, Table 3 & para. [0087]: As used herein, the term "cost model," in the context of vehicle routing, means an assignment or schedule of "costs" associated with aspects of a trip (i.e., the trip being routed). For example, in accordance with some embodiments, the cost models provided herein use travel time costs, costs of a passenger waiting to be picked-up, safety costs (e.g., costs of an autonomous vehicle making an unprotected left turn), and many others. para. [0109]: Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330. The AV Routing Engine 338 also uses information received from hybrid map 336 (e.g., which is based on road level map 332 and lane level map 334) to create/update the route for client 330. & Para. [0145]: Other graph representations are possible. For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments.  & para. [0155-0156]: In some embodiments, camera systems are used on autonomous vehicles (e.g., autonomous-vehicle camera sensors) and human-driven vehicles (e.g., dashcams) to collect real-time data on road conditions (e.g., road closures, obstacles, traffic, etc.). This information, when used to route autonomous vehicles, allows autonomous vehicles to avoid certain roads or navigate safely around them. ); 
(see at least Ho, para. [0134]: An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Time: The amount of time to traverse an edge [0136] Distance: The distance (e.g., in meters) of an edge Turn: A cost associated with turns (this cost returns 0 for all non-transition edges). Para. [0145]: Other graph representations are possible. For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments. Para. [0148]: In order to find a shortest path, each graph edge must have an associated weight, which represents the cost of traversal. In simple routing algorithms, the cost of a routing edge is the time it takes a vehicle to travel over it. Usually the cost is a scalar value, but it can also have multiple costs (e.g., time and distance) and/or confidence probabilities. Pareto/multi-value optimization has been used in the former and stochastic routing in the latter. For time-dependent routing problems the costs themselves can change over time and require a different approach to solve optimally. para. [0159-0164]: The list below, as well as Table 5, provides still more examples of road conditions that can be detected using computer vision and accounted for in cost models: Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs). In some embodiments, the vehicle routing server 1420 receives a request to route a second autonomous vehicle from a fifth location to a sixth location. The second autonomous vehicle has second autonomous driving capabilities are different from the first autonomous driving capabilities. The vehicle routing server 1420 generates a third cost model for routing the second autonomous vehicle. The third cost model is distinct from the first cost model and includes a cost corresponding to the second autonomous driving capabilities (e.g., that's different from the cost corresponding the first autonomous driving capabilities for the first cost model for the first autonomous vehicle).); and 
performing at least one second algorithm based at least in part on the social travel time to determine one or more impact parameters (see at least Ho, para. [0134]: An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Turn: A cost associated with turns (this cost returns 0 for all non-transition edges) & para. [0208]: In some embodiments, the one or more costs other than travel time include a cost of an electric-charging constraint (e.g., roads without electric-charging facilities for long stretches are assigned a higher cost than roads with frequent electric-charging facilities). This constraint may correspond to a range of an electric vehicle. para. [0219]: In some embodiments, the autonomous vehicle is a first autonomous vehicle having first autonomous driving capabilities and the cost model is a first cost model for the first autonomous vehicle. The one or more costs other than travel time for the first cost model include a cost corresponding to the first autonomous driving capabilities. In some embodiments, the vehicle routing server 1420 receives a request to route a second autonomous vehicle from a fifth location to a sixth location. The second autonomous vehicle has second autonomous driving capabilities are different from the first autonomous driving capabilities. The vehicle routing server 1420 generates a third cost model for routing the second autonomous vehicle. The third cost model is distinct from the first cost model and includes a cost corresponding to the second autonomous driving capabilities (e.g., that's different from the cost corresponding the first autonomous driving capabilities for the first cost model for the first autonomous vehicle).).
Ho does not explicitly teach
an AI-based algorithm,

wherein the at least one AI-based algorithm is implicitly trained
Mortazavi teaches
an AI-based algorithm (see at least Mortazavi, para. [0019]: In some embodiments, data, such as the selected normalized data, may be used to train a machine learning algorithm, such as an artificial neural network or a support vector regression algorithm, at 8500. Training a machine learning algorithm may include creating or training a model, which may include classifying, or categorizing, elements from the training data.)
wherein the at least one AI-based algorithm is implicitly trained (see at least Mortazavi, para. [0021]: In some embodiments, the model may be trained for a respective intersection based on training data corresponding to the intersection. In some embodiments, the training data may be generated based on previously stored data indicating intersection conditions and intersection control device state information generated and stored during one or more previous time periods. In some embodiments, training the model may include evaluating the input data generated and stored by the traffic control device to identify one or more relevant features, extracting the features and corresponding values from the input data, validating the extracted data, normalizing the validated data, temporally grouping the normalized data, and training the model per temporal group using the normalized data groups.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of an AI-based 
Morikawa teaches
determining a marginal social travel time cost (see at least Morikawa, para. [0100]: The route in which the added value is minimal (the total of environmental loads is minimal) is determined as the ecological route. The adding-up of the environmental loads may be performed by either real-time processing or batch processing.) 
associated with the one or more second vehicles when one more vehicle is added to a route of the one or more routes (see at least Morikawa, para. [0035]: The ecological route information include, for example, information on a route in which the amount of CO.sub.2 discharge by the relevant vehicle is minimal, first ecological route information on a route in which the increase in vehicle-hours in entire roads caused by addition of one vehicle is minimal, and second ecological route information on a route in which the increase in CO.sub.2 discharge amount in the entire roads caused by addition of one vehicle is minimal. & para. [0065]: The ecological route information contains the self-minimum CO.sub.2 route information, the first ecological route information, and the second ecological route information, and these pieces of information are each composed of positional (topological) information on a route from a departure point to a destination point, and numerical information such as a travel time value, a CO.sub.2 discharge amount, a first ecological cost value ( increase in vehicle-hours in the entire roads caused by addition of one vehicle to the traffic), a second ecological cost value (increase in CO.sub.2 discharge amount in the entire roads caused by addition of one vehicle to the traffic), a travel distance value, and so on. & para. [0125]).
wherein the marginal social travel time cost is based at least in part on a current traffic (see at least Morikawa, Formula 2-3 & para. [0089-0095]: A second method employs a k-V formula to calculate a traffic Volume, using a k-V curve representing a relation between traffic density k and vehicle running speed V in a certain link (formula (2)) and a basic formula (formula (3)) defined by variables of traffic Volume q, average space Velocity V, and traffic density k. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching determining a marginal social travel time cost associated with the one or more second vehicles when one more vehicle is added to a route of the one or more routes wherein the marginal social travel time cost is based at least in part on a current traffic density comprising average speed data and an function of traffic speed-density of a road segment of Morikawa in order to reduce environmental loads and traffic congestion caused by an addition of a vehicle (see at least Morikawa, para. [0044]).
Lewis teaches
wherein traffic volume is based at least in part on a current traffic density comprising average speed data and an function of traffic speed-density of a road segment (see at least Lewis, para. [0019]: The triangular fundamental diagram demonstrates that below a certain critical density 21 in FIG. 2, traffic is in free-flow, and flow increases linearly with density. Above the critical density 21, traffic is congested, and flow decreases (again roughly linearly) as density increases. The critical density 21 may be constant or vary as a function of the specific road, the functional classification of the road, the weather, the time of day, or another factor. The slope of the free flow segment 23 is the free flow velocity (V) or related to the free flow velocity. & para. [0022-0023]: FIG. 4 illustrates another example for the relationship between velocity and density. The left-hand portion 31 representing the velocity for density less than the critical density 21 is variable. The velocity in this region may be linear but not constant. In one example, the Velocity decreases with a slight negative slope until the critical density 21. The right-hand portion may be similar to that described above with respect to FIG. 3 such as a hyperbolic function. In this example, the relationship between Velocity and density is invertible.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of wherein traffic volume is based at least in part on a current traffic density comprising average speed data and an function of traffic speed-density of a road segment of Lewis in order to estimate a traffic volume (see at least Lewis, para. [0002]).

As per claim 18 Ho discloses
wherein the one or more impact parameters comprise one or more of a labor cost, an energy cost, or a safety metric (see at least Ho, para. [0087]: For example, in accordance with some embodiments, the cost models provided herein use travel time costs, costs of a passenger waiting to be picked-up, safety costs (e.g., costs of an autonomous vehicle making an unprotected left turn), and many others. & para. [0200]: the cost model includes (1508) a cost of a driving maneuver (e.g., a lane change, a right tum, a left turn, an unprotected left turn, a U-turn, or a highway merge). In some embodiments, maneuvers that are unsafe for autonomous vehicles are assigned prohibitively high costs. In some embodiments, the cost for a right turn is less than or equal to a cost for a protected left tum, which is less than a cost for an unprotected left turn. & para. [0208]: In some embodiments, the one or more costs other than travel time include a cost of an electric-charging constraint (e.g., roads without electric-charging facilities for long stretches are assigned a higher cost than roads with frequent electric-charging facilities).).

As per claim 19 Ho discloses
wherein the one or more impact parameters comprise one or more of an energy cost, an emission cost, a safety metric, or a congestion for an environment associated with the fleet (see at least Ho, para. [0087]: For example, in accordance with some embodiments, the cost models provided herein use travel time costs, costs of a passenger waiting to be picked-up, safety costs (e.g., costs of an autonomous vehicle making an unprotected left turn), and many others. & para. [0200]: the cost model includes (1508) a cost of a driving maneuver (e.g., a lane change, a right tum, a left turn, an unprotected left turn, a U-turn, or a highway merge). In some embodiments, maneuvers that are unsafe for autonomous vehicles are assigned prohibitively high costs. In some embodiments, the cost for a right turn is less than or equal to a cost for a protected left tum, which is less than a cost for an unprotected left turn. & para. [0208]: In some embodiments, the one or more costs other than travel time include a cost of an electric-charging constraint (e.g., roads without electric-charging facilities for long stretches are assigned a higher cost than roads with frequent electric-charging facilities).).

Claims 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Mortazavi, in view of Morikawa, in view of Lewis, in view of US 2016/0170514A1 (“Stenneth”), further in view of US 2018/0376357A1 (“Coutinho”).
As per claim 2 Ho discloses
wherein the traffic data further comprises road map data (see at least Ho, para. [0155]: As autonomous vehicles (AVs) begin to operate, they heavily rely on previously collected and processed high-definition (HD) map data (e.g., data that includes lane and direction information) for functionality like localization, which allows them to track their positions in the real world.), 
traffic density data (see at least Ho, Table 3: Mobility density (bicycle, vehicle, pedestrian, etc.)), 
traffic accident data (see at least Ho, Table 3: Car accidents & para. [0164]: Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs).).
Stenneth teaches
wherein the traffic data further comprises historical traffic speed data, road speed-density data (see at least Stenneth, para. [0046]: The first map-matching process may also take into account baseline data determined from historical data. The historical data may be location points collected from vehicles following the same route. For example, probe vehicles may report a current geographic location positioned at a regular interval (e.g., every minute, every 20 seconds). & para [0051]: The probe data includes the geographic location probe data of each mobile device/probe vehicle. The probe data may also include the speed and heading of each probe vehicle or traveler. At act S105, the controller conducts a first map-matching process, wherein the geographic location probe data is aligned to the candidate road, or a specific lane on the candidate road. & para. [0055-0056]: FIGS. 11 and 12 illustrate embodiments of histograms computed for particular lane/road segments at a particular time period (e.g., between 9-10 am). A separate histogram may be computed for each road/lane segment at each time period. The histogram in FIG. 11 shows the speed distribution during the time period, wherein each speed data point is placed into a particular speed "bucket" or bin,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of the traffic data further comprises historical traffic speed data, road speed-density data of Stenneth in order to identify locations of potential traffic incidents/congestion (see at least Stenneth, para. [0001]).
Coutinho teaches
wherein the traffic data further comprises fleet telematics data, and emission data (see at least Coutinho, para. [0039]: For example, in an example port and/or harbor implementation, by gathering real-time information on the position, speed, fuel consumption and CO2 emissions of the vehicles, the communication network allows a port operator to improve the coordination of the ship loading processes and increase the throughput of the harbor. & para. [0084]: In this manner, AVs of a PAVES may be equipped with the connectivity solutions to enable them to perform functions such as, for example, the actions of inter-AV coordination and functionality that enables AVs of a PAVES to reach a consensus among multiple vehicles using vehicle to- vehicle (V2V) communications; the acquisition, sharing, and offloading of data, events, and other digital content locally and/or via the Internet;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of the traffic data further comprises fleet telematics data, and emission data of Coutinho in order to enable safety and comfort improvements for the users (see at least Coutinho, para. [0060]).

As per claim 12 Ho discloses
wherein the traffic data further comprises road map data (see at least Ho, para. [0155]: As autonomous vehicles (AVs) begin to operate, they heavily rely on previously collected and processed high-definition (HD) map data (e.g., data that includes lane and direction information) for functionality like localization, which allows them to track their positions in the real world.), 
traffic density data (see at least Ho, Table 3: Mobility density (bicycle, vehicle, pedestrian, etc.)), 
traffic accident data (see at least Ho, Table 3: Car accidents & para. [0164]: Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs).).
Stenneth teaches
wherein the traffic data further comprises historical traffic speed data, road speed-density data (see at least Stenneth, para. [0046]: The first map-matching process may also take into account baseline data determined from historical data. The historical data may be location points collected from vehicles following the same route. For example, probe vehicles may report a current geographic location positioned at a regular interval (e.g., every minute, every 20 seconds). & para [0051]: The probe data includes the geographic location probe data of each mobile device/probe vehicle. The probe data may also include the speed and heading of each probe vehicle or traveler. At act S105, the controller conducts a first map-matching process, wherein the geographic location probe data is aligned to the candidate road, or a specific lane on the candidate road. & para. [0055-0056]: FIGS. 11 and 12 illustrate embodiments of histograms computed for particular lane/road segments at a particular time period (e.g., between 9-10 am). A separate histogram may be computed for each road/lane segment at each time period. The histogram in FIG. 11 shows the speed distribution during the time period, wherein each speed data point is placed into a particular speed "bucket" or bin,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of the traffic data further comprises historical traffic speed data, road speed-density data of Stenneth in order to identify locations of potential traffic incidents/congestion (see at least Stenneth, para. [0001]).
Coutinho teaches
wherein the traffic data further comprises fleet telematics data, and emission data (see at least Coutinho, para. [0039]: For example, in an example port and/or harbor implementation, by gathering real-time information on the position, speed, fuel consumption and CO2 emissions of the vehicles, the communication network allows a port operator to improve the coordination of the ship loading processes and increase the throughput of the harbor. & para. [0084]: In this manner, AVs of a PAVES may be equipped with the connectivity solutions to enable them to perform functions such as, for example, the actions of inter-AV coordination and functionality that enables AVs of a PAVES to reach a consensus among multiple vehicles using vehicle to- vehicle (V2V) communications; the acquisition, sharing, and offloading of data, events, and other digital content locally and/or via the Internet;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of the traffic data further comprises fleet telematics data, and emission data of Coutinho in order to enable safety and comfort improvements for the users (see at least Coutinho, para. [0060]).

As per claim 17 Ho discloses
wherein the traffic data further comprises road map data (see at least Ho, para. [0155]: As autonomous vehicles (AVs) begin to operate, they heavily rely on previously collected and processed high-definition (HD) map data (e.g., data that includes lane and direction information) for functionality like localization, which allows them to track their positions in the real world.), 
traffic density data (see at least Ho, Table 3: Mobility density (bicycle, vehicle, pedestrian, etc.)), 
traffic accident data (see at least Ho, Table 3: Car accidents & para. [0164]: Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs).).
Stenneth teaches
wherein the traffic data further comprises historical traffic speed data, road speed-density data (see at least Stenneth, para. [0046]: The first map-matching process may also take into account baseline data determined from historical data. The historical data may be location points collected from vehicles following the same route. For example, probe vehicles may report a current geographic location positioned at a regular interval (e.g., every minute, every 20 seconds). & para [0051]: The probe data includes the geographic location probe data of each mobile device/probe vehicle. The probe data may also include the speed and heading of each probe vehicle or traveler. At act S105, the controller conducts a first map-matching process, wherein the geographic location probe data is aligned to the candidate road, or a specific lane on the candidate road. & para. [0055-0056]: FIGS. 11 and 12 illustrate embodiments of histograms computed for particular lane/road segments at a particular time period (e.g., between 9-10 am). A separate histogram may be computed for each road/lane segment at each time period. The histogram in FIG. 11 shows the speed distribution during the time period, wherein each speed data point is placed into a particular speed "bucket" or bin,)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of the traffic data further comprises historical traffic speed data, road speed-density data of Stenneth in order to identify locations of potential traffic incidents/congestion (see at least Stenneth, para. [0001]).
Coutinho teaches
wherein the traffic data further comprises fleet telematics data, and emission data (see at least Coutinho, para. [0039]: For example, in an example port and/or harbor implementation, by gathering real-time information on the position, speed, fuel consumption and CO2 emissions of the vehicles, the communication network allows a port operator to improve the coordination of the ship loading processes and increase the throughput of the harbor. & para. [0084]: In this manner, AVs of a PAVES may be equipped with the connectivity solutions to enable them to perform functions such as, for example, the actions of inter-AV coordination and functionality that enables AVs of a PAVES to reach a consensus among multiple vehicles using vehicle to- vehicle (V2V) communications; the acquisition, sharing, and offloading of data, events, and other digital content locally and/or via the Internet;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of the traffic data further comprises fleet telematics data, and emission data of Coutinho in order to enable safety and comfort improvements for the users (see at least Coutinho, para. [0060]).

Claims 5, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Mortazavi, in view of Morikawa, in view of Lewis, further in view of US 2012/0197504A1 (“Sujan”)
As per claim 5 Ho discloses
wherein the at least one first algorithm comprises a single-vehicle travel time estimator algorithm (see at least Ho, para. [0134]: An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Time: The amount of time to traverse an edge [0136] Distance: The distance (e.g., in meters) of an edge Turn: A cost associated with turns (this cost returns 0 for all non-transition edges). Para. [0145]: Other graph representations are possible. For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments. para. [0159-0164]: The list below, as well as Table 5, provides still more examples of road conditions that can be detected using computer vision and accounted for in cost models: Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs). In some embodiments, the vehicle routing server 1420 receives a request to route a second autonomous vehicle from a fifth location to a sixth location. The second autonomous vehicle has second autonomous driving capabilities are different from the first autonomous driving capabilities. The vehicle routing server 1420 generates a third cost model for routing the second autonomous vehicle. The third cost model is distinct from the first cost model and includes a cost corresponding to the second autonomous driving capabilities (e.g., that's different from the cost corresponding the first autonomous driving capabilities for the first cost model for the first autonomous vehicle).).
Ho does not explicitly teach
an AI-based algorithm,
a marginal social travel time estimator algorithm,

Mortazavi teaches
an AI-based algorithm (see at least Mortazavi, para. [0019]: In some embodiments, data, such as the selected normalized data, may be used to train a machine learning algorithm, such as an artificial neural network or a support vector regression algorithm, at 8500. Training a machine learning algorithm may include creating or training a model, which may include classifying, or categorizing, elements from the training data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of an AI-based algorithm of Mortazavi in order to generate an efficient and effective model (see at least Mortazavi, para. [0088]).
Morikawa teaches
a marginal social travel time algorithm (see at least Morikawa, Formula 2-3 & para. [0089-0095]: A second method employs a k-V formula to calculate a traffic Volume, using a k-V curve representing a relation between traffic density k and vehicle running speed V in a certain link (formula (2)) and a basic formula (formula (3)) defined by variables of traffic Volume q, average space Velocity V, and traffic density k.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of computer-executable instructions to determine a marginal social travel time cost associated with the one or more second vehicles when one more vehicle is added to a route of the one or more routes wherein the marginal social travel time cost is based at least in part on a current traffic density comprising average speed 
Sujan teaches
wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density (see at least Sujan, Equation 1 & para. [0019]: Data indicative of at least one road terrain element 130 is also received as an input to the vehicle speed-based operational cost optimization module 105 via CEM module 101, for example, to the road terrain module 170. The road terrain element data 130 includes data signifying or representing speed limit changes 231, off-ramp locations 232, fueling locations 233, road grade 234, air density 235, traffic patterns or congestion 236, position 237 and elevation 238. para. [0028]: Taking a partial derivative of cost with respect to Speed to minimize cost relative to speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density of Sujan in order to balance vehicle speed targets to optimize fuel consumption (see at least Morikawa, para. [0002]).

As per claim 15 Ho discloses
wherein the at least one first algorithm comprises a single-vehicle travel time estimator algorithm or a marginal social travel time estimator algorithm, (see at least Ho, para. [0134]: An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Time: The amount of time to traverse an edge [0136] Distance: The distance (e.g., in meters) of an edge Turn: A cost associated with turns (this cost returns 0 for all non-transition edges). Para. [0145]: Other graph representations are possible. For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments. para. [0159-0164]: The list below, as well as Table 5, provides still more examples of road conditions that can be detected using computer vision and accounted for in cost models: Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs). In some embodiments, the vehicle routing server 1420 receives a request to route a second autonomous vehicle from a fifth location to a sixth location. The second autonomous vehicle has second autonomous driving capabilities are different from the first autonomous driving capabilities. The vehicle routing server 1420 generates a third cost model for routing the second autonomous vehicle. The third cost model is distinct from the first cost model and includes a cost corresponding to the second autonomous driving capabilities (e.g., that's different from the cost corresponding the first autonomous driving capabilities for the first cost model for the first autonomous vehicle).).
Ho does not explicitly teach
an AI-based algorithm,
wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density.
Mortazavi teaches
an AI-based algorithm (see at least Mortazavi, para. [0019]: In some embodiments, data, such as the selected normalized data, may be used to train a machine learning algorithm, such as an artificial neural network or a support vector regression algorithm, at 8500. Training a machine learning algorithm may include creating or training a model, which may include classifying, or categorizing, elements from the training data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of an AI-based algorithm of Mortazavi in order to generate an efficient and effective model (see at least Mortazavi, para. [0088]).
Sujan teaches
wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density (see at least Sujan, Equation 1 & para. [0019]: Data indicative of at least one road terrain element 130 is also received as an input to the vehicle speed-based operational cost optimization module 105 via CEM module 101, for example, to the road terrain module 170. The road terrain element data 130 includes data signifying or representing speed limit changes 231, off-ramp locations 232, fueling locations 233, road grade 234, air density 235, traffic patterns or congestion 236, position 237 and elevation 238. para. [0028]: Taking a partial derivative of cost with respect to Speed to minimize cost relative to speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density of Sujan in order to balance vehicle speed targets to optimize fuel consumption (see at least Morikawa, para. [0002]).

As per claim 20 Ho discloses
wherein the at least one first algorithm comprises a single-vehicle travel time estimator (see at least Ho, para. [0134]: An optimal path may be returned that minimizes this cost function. Examples of costs that the cost function accounts for include, but are not limited to: Time: The amount of time to traverse an edge [0136] Distance: The distance (e.g., in meters) of an edge Turn: A cost associated with turns (this cost returns 0 for all non-transition edges). Para. [0145]: Other graph representations are possible. For example, an edge-based graph is represented by taking the dual of the graph, where nodes map to road segments and edges map to transitions between subsequent road segments. para. [0159-0164]: The list below, as well as Table 5, provides still more examples of road conditions that can be detected using computer vision and accounted for in cost models: Incidents (e.g., construction zones, police, road closures, accidents, events such as parades, temporary regulatory signs). In some embodiments, the vehicle routing server 1420 receives a request to route a second autonomous vehicle from a fifth location to a sixth location. The second autonomous vehicle has second autonomous driving capabilities are different from the first autonomous driving capabilities. The vehicle routing server 1420 generates a third cost model for routing the second autonomous vehicle. The third cost model is distinct from the first cost model and includes a cost corresponding to the second autonomous driving capabilities (e.g., that's different from the cost corresponding the first autonomous driving capabilities for the first cost model for the first autonomous vehicle).).
Ho does not explicitly teach
an AI-based algorithm,
wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density.
Mortazavi teaches
 (see at least Mortazavi, para. [0019]: In some embodiments, data, such as the selected normalized data, may be used to train a machine learning algorithm, such as an artificial neural network or a support vector regression algorithm, at 8500. Training a machine learning algorithm may include creating or training a model, which may include classifying, or categorizing, elements from the training data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of an AI-based algorithm of Mortazavi in order to generate an efficient and effective model (see at least Mortazavi, para. [0088]).
Sujan teaches
wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density (see at least Sujan, Equation 1 & para. [0019]: Data indicative of at least one road terrain element 130 is also received as an input to the vehicle speed-based operational cost optimization module 105 via CEM module 101, for example, to the road terrain module 170. The road terrain element data 130 includes data signifying or representing speed limit changes 231, off-ramp locations 232, fueling locations 233, road grade 234, air density 235, traffic patterns or congestion 236, position 237 and elevation 238. para. [0028]: Taking a partial derivative of cost with respect to Speed to minimize cost relative to speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching wherein the marginal social travel time estimator algorithm comprises a partial derivative associated with a current traffic density of Sujan in order to balance vehicle speed targets to optimize fuel consumption (see at least Morikawa, para. [0002]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Mortazavi, in view of Morikawa, in view of Lewis, in view of US 2018/0059687A1 (“Hayes”), in view of US 2013/0232027A1 (“Reich”), further in view of US 2019/0265060A1 (“Han”).
As per claim 6 Ho discloses 
wherein the at least one second AI-based algorithm comprises a labor time cost estimation algorithm (see at least Ho, para. [0087]: For example, in accordance with some embodiments, the cost models provided herein use travel time costs, costs of a passenger waiting to be picked-up, safety costs (e.g., costs of an autonomous vehicle making an unprotected left turn), and many others.), 
a congestion estimation algorithm (see at least Ho, para. [0173]: In some embodiments, using historical images of the same road at the same hour, but over different days, histograms are clustered in a histogram feature space using DBSCAN (Ester et al., "A density-based algorithm for discovering clusters in large spatial databases with noise," Proceedings of the Second International Conference on Knowledge Discovery and Data Mining, 1996) to detect outliers. & para. [0205])
Ho does not explicitly teach
an AI-based algorithm,
a fleet energy cost and risk of accident assessment algorithm, a city energy cost estimation algorithm, an emission and accident assessment algorithm and wherein the at least one second AI-based algorithm utilizes at least one model built from city-level mobility parameters.
Mortazavi teaches
an AI-based algorithm (see at least Mortazavi, para. [0019]: In some embodiments, data, such as the selected normalized data, may be used to train a machine learning algorithm, such as an artificial neural network or a support vector regression algorithm, at 8500. Training a machine learning algorithm may include creating or training a model, which may include classifying, or categorizing, elements from the training data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of an AI-based algorithm of Mortazavi in order to generate an efficient and effective model (see at least Mortazavi, para. [0088]).
Hayes teaches
risk of accident assessment algorithm (see at least Hayes, para. [0063]: The system may use risk 504 in determining route recommendation 502. The system may use the cost of risk or a risk score in determining route recommendation 502.), 
an emission and accident assessment algorithm (see at least Hayes,  para. [0034]: A risk factor may include accidents 408. For example, accidents may include a number of accidents along a segment, a frequency of accidents along a segment, or the like. The accidents risk may take into account additional variables. For example, if red vehicles get into accidents on the segment at a different rate than black vehicles, then the contribution of accidents 408 to risk 204 may be different for a red vehicle than for a black vehicle. & para. [0070]: The system may use efficiency 516 in determining route recommendation 502. For example, efficiency may include fuel optimization (e.g., how to maximize fuel). The system may take into account a number of stops or destinations along the way. For example, for a fleet vehicle, which might need to make multiple stops along a route, the system may determine a most efficient order in which to make the stops).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of risk of accident  assessment algorithm and an emission and accident assessment algorithm of Hayes in order to determine a recommended route (see at least Hayes, para. [0005]).
Reich teaches
a fleet energy cost and a city energy cost estimation algorithm (see at least Reich, para. [0033]: In the embodiment of FIG. 1, a first front end 136 may include an entry screen or form used to capture and display information for a vehicle fleet emissions and fuel cost calculator. The user may select vehicles for which an emission and fuel cost comparison is desired, which may be useful in quickly responding to customer questions, in planning requirements for orders, and in further customizing fleet configuration recommendations automatically generated by the FPP engine. Other information may include annual mileage, percentage of city vs. highway driving, and an expected fuel price. & para. [0038]: For the vehicle fleet emissions and fuel cost calculator component or function 170, FPP 130 computes the emissions footprint of the vehicles selected and their estimated annual fuel costs, using user inputs for mileage per year and expected fuel price. These calculations are described in greater detail below. & para. [0049]: Optional data provided by the user may include annual mileage 310, city driving share 312, and region of operation 314, which may be used to calculate the current state/region CO.sub.2 and to generate vehicle replacement, acquisition, and/or deployment recommendations to achieve a specified objective or goal, such as minimizing emissions or cost. In various embodiments, default values may be used if values are not specified by the user. As those of ordinary skill in the art will recognize, data may be manually entered or electronically transferred from a formatted input file, such as a CSV, tab-delimited, or other standard format, for example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of a fleet energy cost and a city energy cost estimation algorithm of Reich in order to minimize cost or minimize emissions (see at least Reich, abstract).
Han teaches
wherein the at least one second AI-based algorithm utilizes at least one model built from city-level mobility parameters (see at least Han, para. [0171]: The autonomous driving apparatus 100 may provide the destination information, the driving history, and the traffic information to a model trained through an artificial intelligence algorithm as input data and determine a driving route to destination at step S1230. As described above, the trained model may include a plurality of models. The first model may input the destination information and the traffic information as input data and determine an optimal driving route (the minimum time, the shortest distance, and the minimum cost), and the second model may determine a driving route preferred by a user by inputting the destination information and the user history. The autonomous driving apparatus 100 may determine a final driving route based on the plurality of driving routes obtained by the first model and the second model.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of the one or more parameters comprise at least one of a sequence of road segments, traffic speeds associated with the road segments, or a speed-density diagram associated with the road segments of Han in order to provide a driving route desired by the user (see at least Han, para. [0028]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Mortazavi, in view of Morikawa, in view of Lewis, further in view of Stenneth.
As per claim 7 Ho does not explicitly disclose
wherein the one or more parameters comprise at least one of a sequence of road segments, traffic speeds associated with the road segments, or a speed-density diagram associated with the road segments.
Stenneth teaches
wherein the one or more parameters comprise at least one of a sequence of road segments, traffic speeds associated with the road segments, or a speed-density diagram associated with the road segments (see at least Stenneth, para. [0055-0056]: FIGS. 11 and 12 illustrate embodiments of histograms computed for particular lane/road segments at a particular time period (e.g., between 9-10 am). A separate histogram may be computed for each road/lane segment at each time period. The histogram in FIG. 11 shows the speed distribution during the time period, wherein each speed data point is placed into a particular speed "bucket" or bin,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of the one or more parameters comprise at least one of a sequence of road segments, traffic speeds associated with the road segments, or a speed-density diagram associated with the road segments of Stenneth in order to identify locations of potential traffic incidents/congestion (see at least Stenneth, para. [0001]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, in view of Mortazavi, in view of Morikawa, in view of Lewis, further in view of Coutinho. 
As per claim 21 Ho does not explicitly discloses
wherein the one or more users comprise a city entity.
Coutinho teaches
wherein the one or more users comprise a city entity (see at least Coutinho, para. [0219]: However, an AV may also have as a “priority” that the AV is to gather urban sensor data from a certain geographic area or region, but the AV may be subject to a “policy” that the AV is to travel without any detours when the AV is operating in Transport Mode. Goals of operation of one or more AVs of a fleet may be assigned levels or degrees of importance such as, for example, primary, secondary, tertiary, etc., to enable the AV system and cloud-based systems of the present disclosure to guide system behavior in a manner consistent with the operator of the fleet and/or third parties such as the managers of a government entity (e.g., a municipality such as a village, town, city) or larger geographic area (e.g., state, province, country) have chosen. Such use of KPIs and requirements for adherence to policies, priorities, and goals for AV operation may be represented in digital information stored in the data repository 950, and the AVs and/or cloud-based systems may take any or all of these constraints into account when making decisions and Mode/State transitions during the operation of the one or more AVs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho to incorporate the teaching of wherein the one or more users comprise a city entity of Coutinho in order to reach the optimization goals of the fleet (see at least Coutinho, para. [0219]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668